DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment of 9/3/2021. It is noted that in the amendment, applicant has amended claims 1, 3, 16 and 20; canceled claims 25-26, 28 and 29, and added a new set of claims, i.e., claims 31-36, into the application. As amended and newly-added, the pending claims are claims 1-8, 15-17 and 30-36. Note that claims 9-14, 18-24 and 27 were canceled in the amendment of 4/12/2021.
3.         A review of the newly-added claims 31-36 has resulted that each new claims further limit the subject matter recited in its elected base claim, thus claims 31-36 are examined with the elected claims 1-8, 15 and 30 in the present office action. Claims 16-17 are still withdrawn from further consideration as being directed to a non-elected species. 
Response to Arguments
4.         The amendments to the claims as provided in the amendment of 9/3/2021, and applicant's arguments provided in the mentioned amendment, pages 10-13, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to claims 29-30, the amendments to the claims as provided in the amendment of 9/3/2021 and applicant’s arguments provided in the mentioned amendment, page 10, are sufficient to overcome the objections to claims 29-30. 

Claim Interpretation
5.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, see each of claims 1, 7, 29 and 30, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First, “an imaging device” as recited in each of claims 1 and 33; 
Second, “a control device” as recited in each of claims 1, 15 and 33;
Third, “a digital zoom mechanism” as recited in claim 31;
Fourth, “events” and “an organism” as recited in each of claims 1 and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
8.	Claims 1-8, 15 and 30-36 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: the feature thereof “the first optical axis direction” (line 28) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --a--?
b) In claim 31: the feature thereof “the imaging magnification” (line 2) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --an--?
c) In claim 33: on line 21, the feature thereof “the first optical axis direction” (line 28) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --a--?
d) The remaining claims are dependent upon the objected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-8, 15, and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “events occurring in parts with … continuously imaged” (lines 42-43).
First, the feature thereof “an organism or tissue” (line 42) is confusing with the feature thereof “specimen” recited in the claim on each of lines 3, 6-7 and 14. What is/are (structural) relationship(s) between “an organism or tissue” and “a specimen”? and
Second, the feature thereof “events occurring in parts with … continuously imaged” (lines 42-43) is indefinite because it is unclear about the so-called “events occurring in parts with different depths of an organism or tissue at two or more separated points”. What does applicant mean by that?

First, the feature thereof “the imaging device side” (line 2) lacks a proper antecedent basis; and
Second, what does applicant mean by “a piezoelectric element … the imaging device side” (line 2)? Does applicant intend to say “the imaging device”?
c) Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element b) above.
d) Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element a) above.
e) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
11.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.       Claims 1-2, 4, 6-7, 15, and 32-36, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al (US Patent No. 8,077,386, of record) in view of Smitt et al (US Patent No. 7,528,374, of record), Engelhardt (US Publication No. 2003/0002148, of record), and Maddison (US Patent No. 7,248,282, of record).


a) an optical-axis-shifting optical system (1024, 1008) including an optical element (1008) wherein the system is operated in different positions for changing an observation field of view of the object by shifting by a predetermined distance on the object;
b) an optical-axis-shifting optical system support means (1012) for positioning the optical-axis-shifting optical system with respect to the objective light flux of the microscope; 
c) a drive mechanism (1028) acting as a rotating means arranged on the optical-axis-shifting optical system support means for rotating the optical-axis-shifting optical system with respect to the optical axis of the objective light flux, see columns 13-14 and fig. 10, so that the optical-axis-shifting optical system shifts by a predetermined distance to the optical axis of the objective light flux with respect to a specimen to move an observation field of view of the specimen, see columns 11-12 and fig. 9;
d) the module (808) comprises a first opening part, a second opening part wherein the two reflecting elements (1004, 1008) are disposed therebetween, see columns 9-10 and fig. 7B;
e) the module (808) also supports a reflecting element (1004) wherein in case that two reflecting elements (1004, 1008) is used, the light from the specimen (842) is reflected on the two reflecting elements which reflecting elements in combination provides a hollow reflective component to guide light from the specimen to an observer; 

g) a control system (850) connected to the module (808) to control a rotation initial position and rotation angle of the optical-axis-shift optical system and to control angular speed and position of the optical system, see columns 11-13; and
h) the microscope provided by Glaser et al is a fluorescent microscope wherein light source emits light to excite the fluorescent dye in the tissue specimen, see columns 10-11.
Regarding to the features related to an output means for instructing a start of imaging to an imaging device and an imaging termination instruction signal output means for instructing a termination of imaging as recited in present claims 12 and 13, such features are inherent from the microscope provided by Glaser et al. In particular, the control system (850) is connected to imaging device (824, 836) to control the starting or the termination of an imaging record based on the movement or not movement of the optical-axis-shifting optical system, see columns 11-13.
There are two things missing from the optical module using in the microscope provided by Glaser et al are as follow:
First, While Glaser et al discloses a control system (850) connected to imaging device (824, 836) and also connected to the module (808) to control a rotation initial position and rotation angle of the optical-axis-shift optical system and to control angular speed and position of the optical system, see columns 11-13; however, Glaser et al does not clearly disclose that 
Second, Glaser et al does not disclose that the optical module is arranged between the objective lens of the microscope and the object with different areas to be viewed.
Regarding to the first feature missing from the microscope having an optical module provided by Glaser et al, it is noted that the use of a control system having a computer, a detecting device, a rotating mechanism for rotating an optical module to view different areas of a sample wherein the computer outputs control signals to the rotating mechanism for controlling the angular speed and time intervals between different areas of the sample to be viewed/imaged by the detecting device is known to one skilled in the art as can be seen in the sensing system provided by Smitt et al, see columns 3-8 and figs. 1-5 and 17, for example. In particular, the sensing system as described in columns 3-5 and shown in figs. 1-5 comprises an optical module (30) having reflecting elements (31, 32) and an objective lens (40) wherein the optical module and the objective lens are rotated via a mechanism about an optical axis (45) of the sensing system for the purpose of providing/imaging different areas of a sample (90) to be recorded/detected by the detecting system (80). Regarding to the control system for controlling the operation of the optical module, in columns 7-8 and fig. 17B, for example, Smitt et al discloses the use of a computer which received inputs from the detecting system to output 
The combined product as provided by Glaser et al and Smitt et al does not disclose that the objective lens is movable along its optical axis and the process of recording/detecting different areas of a sample is made at different location of the objective lens. However, a microscope having an objective lens for viewing/imaging a sample supported by a stage wherein the objective lens is movable along its optical axis for focusing/imaging different areas of a sample supported by a movable stage is disclosed in the art as can be seen in the microscope provided by Maddison. In particular, Maddison discloses a microscope (3) having a movable objective lens (11) and a movable stage (5) supporting a sample (7) wherein each area of the sample is imaged plurality of times with the movement of the objective lens, see steps (110 -190) and the focusing, i.e., the movement of the stage to present different area of the sample and the movements of the objective lens for focusing/imaging that area, is repeated, see the step (200). It is also noted that the use of a piezoelectric element for moving and setting 
While the combined product provided by Glaser et al, Smitt et al and Maddison does not disclose that the optical module is located between the objective lens and the sample which is missing from the system provided by Glaser et al; however, a microscope having an optical module for providing different field of views of different points/sections of an object wherein the optical module is disposed in front of an objective lens of the microscope or after the objective lens of the microscope is known to one skilled in the art as can be seen in the microscope provided by Engelhardt. 
In particular, Engelhardt discloses a microscope having an optical module for presenting different points/sections of an object and thus different fields of view of the object to a user/observer wherein the optical module is disposed in front of an objective lens of the microscope or after the objective lens of the microscope. In particular, in the microscope as described in paragraphs [0037]-[0042] and shown in figs. 3-7, the optical module (9) having two mirrors (8, 4) is arranged in front of the objective lens (3) of the microscope, see figs. 3-4 or the optical module (9) having two mirrors (8, 4) is arranged after the objective lens (3) of the microscope, see fig. 5. It is also noted that the front mirror (8) of the optical module is able to 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Glaser et al, Smitt et al and Maddison having an optical module arranged after the objective lens of the microscope by rearranging the optical module in front of the objective lens of the microscope as suggested by Engelhardt to meet a particular application. Applicant should note that it was decided in the Courts that a rearrangement of parts involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding to the feature thereof “events occurring in parts … continuously imaged” as recited in each of claim 1 and 35, such features are indefinite, see the rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the present office action, and thus are not given a patentable weight.  Further, with as best as understood for the mentioned features as --different parts along the thickness of the specimen to be imaged-- then the combined product provided by Glaser et al, Smitt et al, Maddison and Engelhardt meets the mentioned features because of the following reasons: First, since the objective lens is moved via an operation of a piezoelectric element along different positions as provided by Engelhardt thus the light from a light source is focused to different parts/sections along the thickness of the specimen; and Second, the imaging process at a particular location is made as provided by Glaser et al, Smitt et al and Maddison.
13.       Claims 3, 5, 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al, Smitt et al, Engelhardt and Maddison.

However, the use of optical element(s) as claimed in the present claims 3, 5 and 8 is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present specification in which it discloses that the optical element can take any suitable form for the purpose of transmission/reflection light incident thereon. The non-criticality of the type of optical element is indeed claimed as can be seen in present claims 4 and 6 in which each claim, applicant has claimed that the optical element is a prism or a hollow reflective element which such forms of the optical element is disclosed by Glaser et al. 
Regarding to the feature that the first optical opening part is connected to the objective lens as recited in present claim 30, such feature is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the specification and in present claim 2 in which applicant has clearly claimed that the opening part is arranged at a side of the objective lens. 
Thus, absent any showing of criticality, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the optical element used in the combined product provided by Glaser et al, Smitt et al, Maddison and Engelhardt by using any suitable type of optical element such as lens, fiber, reflective element, prism, … to guide .
Allowable Subject Matter
14.	Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and comply with the requirements of the rule 35 U.S.C. 112.
15.	The following is a statement of reasons for the indication of allowable subject matter:  
The microscope as recited in the present claim 31 is allowable with respect to the prior art, in particular, the US Patent Nos. 8,077,386; 7,528,374 and 7,248,282 and the US Publication No. 2003/0002148 by the limitations related to a digital zoom mechanism for changing image magnification as recited in the features thereof “a digital zoom mechanism …magnification controlling signal” (claim 31, lines 2-14) wherein the mentioned features are directed to a microscope having the features thereof “an objective lens …continuously imaged” recited in its base claim 1, lines 2-43.
Conclusion
16. 	The US Publication No. 2012/0002274 is cited as of interest in that it discloses a microscope having digital zoom mechanism for varying magnifications of images to be viewed/observed.     
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872